^H^CLERK'S record
                                         VOLUME 1 OF 1


                                      Trial Court No. 8,044

            Transcript from the 49TH District Court of ZAPATA County, Texas

                                  Hon. JOSE A. LOPEZ Judge

EX PARTE:


JUAN JOSE GARCIA




Appealed to the Supreme Count of Texas at Austin, Texas, or Court of Criminal Appeals of Texas
at Austin, Texas, or the Court of Appeals for the 4th District ofTexas, at San Antonio, Texas.
Attorney for Appellant name: D.KAYLYN BETTS
Address: P.O. BOX 4143 AUSTIN, TEXAS 78765-4143
Telephone No. 512-424-5836
Fax No. 512-424-5666
SBOT # 24064894
Attorney for: TEXAS DEPARTMENT OF PUBLIC SAFETY



 Delivered to the Supreme Count of Texas at Austin, Texas, or Court of Criminal Appeals of Texas
     at Austin, Texas, or the Court of Appeals for the 4th District ofTexas, at San Antonio, Texas
                                  On the 5


                        Signature of Clerk-:
                                  Name of Clerk Sylvia V. Santos
                                         Title: Chief Deputy


                         Appellate Court Cause No.
  Filed in the Supreme Count of Texas at Austin, Texas, or Court of Criminal Appeals of Texas at
 Austin, Texas, or the Court ofAppeals for the 4th District of Texas, at San Antonio, Texas on the
                                         day of            ,20

Signature of Clerk

By                                           Deputy
                                                                                           I
                              CAPTION



THE STATE OF TEXAS:

COUNTY OF ZAPATA:



In the 49TH District Court of ZAPATA County, Texas the

Honorable JOSE A.LOPEZ Judge Presiding, the

following proceedings were held and the following instruments and

other papers attached were file in this cause, to-wit:




                     TRIAL COURT NO. 8,044

                     EX PARTE


                    JUAN JOSE GARCIA




                                                         00000
                      CAUSE NO. 8,044




EX PARTE:                      )(      In The District Court
JUAN JOSE GARCIA


                               )(      49th Judicial District



                               )(     Zapata County, Texas


                     TRANSCRIPT

1.CAPTION                                                001


2.INDEX                                                  002-004


3.VERIFIED PETITION FOR EXPUNCTION OF RECORDS            005-013


4.AMENDED VERIFIED PETITION FOR EXPUNCTION OF
RECORDS                                                  014-020


5.ISSUED CITATION BY MAILING TO TEXAS DEPARTMENT
OF TEXAS                                                021-


6.ISSUED CITATION BY MAILING TO JAIL/SHERIFF'S
DEPARTMENT OF ZAPATA COUNTY -LISA MARTINEZ               022-



                                                                000002
7.ISSUED CITATION BY MAILING TO FEDERAL BUREAU
OF INVESTIGATIONS, LAREDO DIVISION                    023-

8.ISSUED CITATION TO CLERKS OF THE DISTRICT COURT
DORA RAMOS                                            024-


9.ISSUED CITATION TO DISTRICT ATTORNEY, HON. ISIDRO
ALANIZ                                                025-


10.ISSUED CITATION TO COUNTY CLERK OF ZAPATA
COUNTY CLERK AT LAW                                   026-


11.ISSUED CITATION TO COUNTY ATTORNEY OF ZAPATA
COUNTY HON. ALFONSO FIGUEROA                          027-


12.RETURN RECEIPT, COUNTY CLERK ,10-16-12             028-

13 .RETURN RECEIPT, DISTRICT CLERK, 10-16-12          029-

14.RETURN RECEIPT, JAIL SHERIFFS DEPT., 10-19-12      030-

15.RETURN RECEIPT, DISTRICT ATTORNEY, ISIDRO ALANIZ
10-18-12                                              031-


16.RETURN RECEIPT, TEXAS DEPARTMENT OF PUBLIC
SAFETY, 10-19-12                                      032-

17.RETURN RECEIPT, FEDERAL BUREAU OF INVESTIGATIONS
LAREDO DIVISION                                       033-


18.RETURNED UNCLAIMED, RETURN RECEIPT, COUNTY
ATTORNEY ALFONSO FIGUEROA                             034-


19.SEARCH RESULTS, ZAPATA COUNTY CLERK                035-

20.ORIGINAL ANSWER FOR RESPONDENT TEXAS DEPARTMENT
OF PUBLIC SAFETY                                      036-038


21 .MOTION FOR CONTINUANCE                            039-042


                                                             000003
22.0RDER OF DISMISSAL SIGNED BY JUDGE JOSE A. LOPEZ
ON 1-6-14                                             043-


23.ORDER GRANTING AGREED MOTION TO REINSTATE CASE
ON THE COURT'S DOCKET                                 044-


24.0RDER ON AMENDED VERIFIED PETITION FOR
EXPUNCTION OF RECORDS                                 045-050


25.TEXAS DEPARTMENT OF PUBLIC SAFETY'S NOTICE OF
RESTRICTED APPEAL                                     051-053


26.DESIGNATION OF CLERK'S RECORD                      054-062


27.DOCKET SHEET                                       063-066


28.CERTIFICATION                                      067-




                                                                00000H
02/06/2012 3:42PM FAX 383782^                                                   ^                   10004/0013



                            •-: '•••••:•   ••   .   :,..l..i\t\          I


       EX PARTE           20IZ_JUN|C| P J 03 §                        IN THE DISTRICT COURT

                        1k?&t\f^\' Y* 'EX AS § '                         JUDICIAL DISTRICT
                        BY_..iL-Z.....DLp[iry §
      JUAN JOSE GARCIA                                            §   ZAPATA COUNTY, TEXAS
                     VERIFIED PETITION FOR EXPUNCTION OF RECORDS

     TO THE HONORABLE .JUDGE OF SAID COURT:

            NOW COMES, JUAN JOSE GARCIA, Petitioner, and moves the Court to order

     expunctionofall criminalrecordsand filespertaining to thearrestofPetitionerdescribedbelow, and
     would respectfully show as follows:

             1.     The following information regarding Petitioner isincluded pursuant loSection 2(b)
     of Article 55.02, Texas Code of Criminal Procedure:


                    NAME: JUAN JOSE GARCIA
                    SEX:  MALE
                    RACE: HISPANIC
                    DATE OF BIRTH: OCTOBER 23,1973
                    DRIVER'S LICENSE NO.: TX 03057203
                    SOCIAL SECURITY NO.: XXX-XX-XXXX
                    ADDRESS AT TIME OF ARREST: 1101DELMAR ST. ZAPATA, TX. 78076

            2.     JUAN JOSE GARCIA was charged the following offense, regarding which the
     following information is provided in accordance with said Section 2(b) of saidArticle 55,02:
                   ALLEGED OFFENSE: AGGRAVATED SEXUAL ASSAULT
                   DATE OF ALLEGED OFFENSE: APRIL 16,2002
                   DATE OF ARREST: APRIL 16,2002
                   COUNTY WHERE ARRESTED: ZAPATA COUNTY
                   MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
                   ARRESTING AGENCY: ZAPATA COUNTY SHERDJF'S OFFICE

                   ALLEGED OFFENSE: ATTEMPTED MURDER
                   DATE OF ALLEGED OFFENSE: JULY 10,1994
                   DATE OF ARREST: JULY 10,1994
                   COUNTY WHERE ARRESTED: ZAPATA COUNTY
                   MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
                   ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE



            3.     Petitioner is entitledto an expunction of all records and Hies relating to saidalleged
    offenses of (A) AGGRAVATED SEXUAL ASSAULT, (B) ATTEMPTED MURDER under                                   *
                                                                                                      000005
02/06/2012 3:43PM FAX      383782W                                              A,.                    00005/0013

                                  *                                            02/06/2012 3:43PM FAX   383782]                                                               J0006/0013

                              r
                                                                          *
             WHEREFORE, PREMISES CONSIDERED, Petitioner praysthattheCourtsetthismatter
      for a hearing, and after notice to each of the above agencies, the above-described records be
      expunged as provided by Chapter 55 ofthe Texas Code of Criminal Procedure.



                                                Respectfully submitted,

                                                Law Office of Calixtro Villarreal, Jr.
                                                 102 N.Texas St.
                                                Rio Grande City, Texas 78582
                                                Tel: (956) 487-3739
                                                Fax: (956) 487-8670




                                                    State Bar No. 20581905




                                                                                             000001
02/06/2012 3:43PM FAX    383782                                                               J0007/0013
                               •
                                           VERIFICATION


      STATE OF TEXAS                                 §
                                                     §
      COUNTY OF ZAPATA


             BEFORE ME,theundersigned authority, personally appeared JUAN JOSE GARCIA, who,
      having been duly sworn, stated:



             "My name is JUAN JOSE GARCIA. T am the Petitioner in the above Petition for
     Expunction. 1 have read said Petition for Expunction and the facts stated therein are true and
     correct."




                                                    ^^^S^e^3v)^S\
                                                JUANJOSE^ARCIA



             Sworn to and subscribed before me on           */9       ,2012.


                                                                                    /
                                                                '^J^AJ tary publrc in and for the
                                                            State of Texas
                                                            My Commission Expires

                                                            tdkLclfi




                                                                                             C00008
02/06/2012 3:43PM FAX 3837821^        "                                      ^x                  00008/0013


                                     CERTIFICATE OF SERVICE

            This is to certify that on February &>         , 2012, a true and correct copy ofthe above

     and foregoing Verified Petition for Expunction of Records was served on the following agencies
     via Certified Mail Return Receipt Requested by the District Clerk's Office of this Court.




     TEXAS DEPARTMENT OF PUBLIC SAFETY
     5805 N. LAMAR BLVD., AUSTIN, TEXAS 78773;

     JAIL/ SHERIFF'S DEPARTMENT OF ZAPATA COUNTY
     LISA MARTINEZ, CUSTODIAN OF RECORDS
     2311 STOP 23A ZAPATA, TEXAS 78076;

     FEDERAL BUREAU OF INVESTIGATIONS, MCALLEN DIV.
     1200 N. McCOLL McALLEN, TEXAS 78501.

     DISTRICT ATTORNEY OF WEBB COUNTY
     HON. ISIDRO "CHTLO" ALANIZ, DISTRICT ATTORNEY
     1110 VICTORIA ST. STE. 401 LAREDO, TEXAS 78040

     CLERK OF THE DISTRICT COURT, IN WHICH PETITION IS FILED
     DORA RAMOS, P.O. BOX 788, ZAPATA COUNTY COURTHOUSE, ZAPATA, TEXAS 78076-
     0788;

     COUNTY ATTORNEY OF ZAPATA COUNTY
     HON. ALFONSO FIGUEROA, P.O. BOX 2314, ZAPATA, TEXAS 78076-2314

     COUNTY CLERK OF THE ZAPATA COUNTY COURT AT LAW
     MARY JAYNE VILLARREAL-BONOAN,                        P.O.   BOX        789,   ZAPATA   COUNTY
     COURTHOUSE, ZAPATA, TEXAS 78076-0789




                                                 Calixtro Villarrcal, Jr.




                                                                                         oooooq
02/06/2012 3:44PM FAX      3837820^                                                                      ]0008/0013




                                                   CAUSE NO.: 8 0^H
       EX PARTE                                        §       IN THE DISTRICT COURT
                                                       §
                                                       §                JUDICIAL DISTRICT
                                                       §
       JUAN JOSE GARCIA                                §       ZAPATA COUNTY, TEXAS


                         ORDER FOR A SETTING ON VERIFIED PETITION
                                FOR EXPUNCTION OF RECORD

             On the        . Day of.                       .2012, the Petitioner filed a Verified Petition for

     lixpunction. The Court finds that the party is entitled to a hearing on this matter, and IT IS
     THEREFORE ORDERED that anevidentiary hearing on this petition isset for the,                        Day
     of                                  , 2012 at                .M.


             Signed on the.            . Day of.                                     _,2012.



                                                     JUDGE PRESIDING




     Cc:

     Law Offices of Calixtro Villarreal, Jr.
     102 N. Texas St.
     Rio Grande City, Texas 78582
     Tel: (956) 487-3739
     Fax: (956) 487-8670
     Attorney for Petitioner


     Hon. Pedro (Pete) Garza, Jr.
     Asst. District Attorney, Zapata Co.
     Zapata County Courthouse
     P.O. Box 1343
     Laredo, Texas 78042-1343
     Tel: (956) 523-4900
     Fax: (956) 523-5070




                                                                                               000010
02/06/2012 3:44PM FAX    383782IW                                          ^,                    00010/0013



                                              CAUSE NO.:
                                                                8 OH4
       EX PARTE                                      §     IN THE DISTRICT COURT
                                                     §
                                                     §           JUDICIAL DISTRICT
                                                     §
       JUAN JOSE GARCIA                              §     ZAPATA COUNTY, TEXAS


             ORDER OF VERIFIED PETITION FOR EXPUNCTION OF RECORDS

            On this             day of                                , 2012, the Court considered the
     Verified Petition for Expunction'ofRecords of JUAN JOSE GARCIA, which the Court finds
     should be GRANTED.

            The following information regardingPetitioner is included in this Order pursuant to Section

     3(b) of Article 55.02, Texas Code of Criminal Procedure:

            NAME: JUAN JOSE GARCIA
            SEX:  MALE
            RACE: HISPANIC
            DATE OF BUtTH: NOVEMBER 8,1990
            DRIVER'S LICENSE NO.: 24213370, TEXAS
            SOCIAL SECURITY NO.: XXX-XX-XXXX
            ADDRESS AT TIME OF ARREST: 1514 U.S. HWY. 83 ZAPATA, TEXAS 78076


            THE COURT FINDS that JUAN JOSE GARCIA is entitledto expunction as provided by
     Article55.01 (a)(2),TexasCodeofCriminal Procedure, withrespectto thefollowing offensecharged
     againstPetitioner, with pertinent information provided in accordance withsaid Section 3(b)ofsaid
     Article 55.02:

            ALLEGED OFFENSE: AGGRAVATED SEXUAL ASSAULT
            DATE OF ALLEGED OFFENSE: APRIL 16,2002
            DATE OF ARREST: APRIL 16,2002
            COUNTY WHERE ARRESTED: ZAPATA COUNTY
            MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
            ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

            ALLEGED OFFENSE: ATTEMPTED MURDER
            DATE OF ALLEGED OFFENSE: JULY 10,1994
            DATE OF ARREST: JULY 10,1994
            COUNTY WHERE ARRESTED: ZAPATA COUNTY
            MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
            ARRESTING AGENCY; ZAPATA COUNTY SHERIFF'S OFFICE




                                                                                               0000
02/06/2012 3:44PM FAX      3837820^                                             ^                      00011/0013
                                 *                                             (#
              THE COURT FURTHER FINDS that the circumstancessurroundingthe dismissalofsaid
      offense or the quashing of the indictment or information indicate that there was an absence of
      probable cause at the time of such dismissal IN THE INTEREST OF JUSTICE.

              THE'COURT FURTHER FINDS that the following law enforcement agencies, jails or
      otherdetention facilities, magistrates, courts, prosecuting attorneys, correctional facilities, central
      state depositories of criminalrecords,or otherofficials,agencies, entities, or politicalsubdivisions
      may have records orfiles pertaining to Petitioner inconnection with thearrest and/or alleged offense
     described in this Order, and which are subject to expunction:


                     TEXAS DEPARTMENT OF PUBLIC SAFETY
                     5805 N. LAMAR BLVD., AUSTIN, TEXAS 78773;

                     JAIL/ SHERIFF'S DEPARTMENT OF ZAPATA COUNTY
                     LISA MARTINEZ, CUSTODIAN OF RECORDS
                •    2311 STOP 23A ZAPATA, TEXAS 78076;

                     FEDERAL BUREAU OF INVESTIGATIONS, MCALLEN DIV.
                     1200 N. McCOLL McALLEN, TEXAS 78501.

                     DISTRICT ATTORNEY OF WEBB COUNTY
                     HON. ISIDRO "CHILO" ALANIZ, DISTRICT ATTORNEY
                     1110 VICTORIA ST. STE. 401 LAREDO, TEXAS 78040

                     CLERK OF THE DISTRICT COURT, IN WHICH PETITION IS FILED
                     DORA RAMOS, P.O. BOX788,ZAPATACOUNTY COURTHOUSE, ZAPATA,
                     TEXAS 78076-0788;

                     COUNTY ATTORNEY OF ZAPATA COUNTY
                     HON. ALFONSO FIGUEROA, P.O. BOX 2314, ZAPATA, TEXAS 78076-2314

                     COUNTY CLERK OF THE ZAPATA COUNTY COURT AT LAW
                     MARY JAYNE VILLARREAL-BONOAN, P.O. BOX 789, ZAPATA COUNTY
                     COURTHOUSE, ZAPATA, TEXAS 78076-0789



             THE COURT ORDERS that any of the above-named agencies and/or persons that sent
     information to a central federal depository regarding the arrest and/or alleged offense described
     herein shall request such federal depository to return all records and files subjectof this Order.




                                                                                                          0 0 0 0 12
02/06/2012 3:44PM FAX     3837820.                                             ^                      00012/0013
                                 ♦                                            *
              THE CLERK OF THIS COURT IS ORDERED to senda certified copyof this Order by
      hand delivery or by certified mail, return receipt requested, to the Crime Records Service of the
      Texas Department of Public Safety and to each other agency, jail or other detention facility,
      magistrate, court, prosecuting attorney, correctional facility, central state depository of criminal
      records, official, entity, or political subdivision named herein above. In the event that this Orderis

      delivered byhand delivery, theclerk ofthecourt is further directed to receive areceipt for each such
      Order delivered in this manner.

             TheTexasDepartment ofPublicSafety isORDERED tonotifyanycentral federal depository
     of criminal recordsby any reasonable means of this Order, with an explanation ofthe effectof the
     Order anda request thatthe records in possession of thedepository, including any information with
     respect to the Order, be destroyed or returned to the Court.

             IT IS FURTHER ORDERED, that, upon receipt of this Order, eachagency, jail or other
     detention facility, magistrate, court, prosecuting attorney, correctional facility, central state
     depository of criminal records, official, entity, or political subdivision named herein above shall:
     (1) return to this Court all records and files that are subject to this Order, or, if removal is
     impracticable, obliterate all portions of the record or filethat identify JUAN JOSE GARCIA and
     notifythis Court of any such action; and (2) deletefrom publicrecords all index references to the
     recordsand files that are subjectto this Order.
             IT IS FURTHER ORDERED thaitherecords concerning thisproceeding arenotopen for
     inspection by anyone, and the Clerk of this Court shall obliterate all public references to this
     proceeding and maintainthe files or otherrecords in an areanot open to inspection.
             Any and all files or records* subject to this Order shall be destroyed bythe Clerk ofthis Court
     notearlier thanthe 60thday after thedate ofthisorder or later than thefirstanniversary of the date
     ofthis Order, and the Clerk shall certifyto the Courtthe destruction of the same.


     Signed on the               Day of                                              , 2012.



                                                    JUDGE PRESIDING




                                                                                                  00001 3
                                                                       (•
                                   n pq [s, GAEfSE-HSO. 8.044
                              ' fiisTRIvt CLERK
 EX PARTE                                     8 , IN THE DISTRICT COURT
                                2012 OCT 15 Pjj*US
                               ZAPffTA CoijUTY. ?EXA4?^- JUDICIAL DISTRICT
                              DV      „- -         JEPUTY
 JUAN JOSE GARCIA             BY—•         ^      £     ZAPATA COUNTY, TEXAS
             AMENDED VERIFIED PETITION FOR EXPUNCTION OF RECORDS

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, JUAN JOSE GARCIA, Petitioner, and moves the Court to order

expunction ofall criminal records and files pertaining to the arrest ofPetitioner described below, and

would respectfully show as follows:

        1.      The following information regarding Petitioner is included pursuant to Section 2(b)

of Article 55.02, Texas Code of Criminal Procedure:


                NAME: JUAN JOSE GARCIA
                SEX:  MALE
                RACE: HISPANIC
                DATE OF BIRTH: OCTOBER 23,1973
                DRIVER'S LICENSE NO.: TX 03057203
                SOCIAL SECURITY NO.: XXX-XX-XXXX
                ADDRESS AT TIME OF ARREST: 1101DELMAR ST. ZAPATA, TX. 78076

       2.       JUAN JOSE GARCIA was charged the following offense, regarding which the

following information is provided in accordance with said Section 2(b) of said Article 55.02:

                ALLEGED OFFENSE: AGGRAVATED SEXUAL ASSAULT
                DATE OF ALLEGED OFFENSE: APRIL 16, 2002
                DATE OF ARREST: APRIL 16,2002
                COUNTY WHERE ARRESTED: ZAPATA COUNTY
                MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
                ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

                ALLEGED OFFENSE: ATTEMPTED MURDER
                DATE OF ALLEGED OFFENSE: JULY 10,1994
                DATE OF ARREST: JULY 10,1994
                COUNTY WHERE ARRESTED: ZAPATA COUNTY
                MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
                ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

                ALLEGED OFFENSE: SEXUAL ASSAULT
                DATE OF ALLEGED OFFENSE: AUGUST 1,2001
                DATE OF ARREST: AUGUST 1,2001
                COUNTY WHERE ARRESTED: ZAPATA COUNTY
                MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076nnnn . ,
                ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE      u u UU I 4
                                                           (•
     ALLEGED OFFENSE: POSSESSION OF MARIHUANA
     DATE OF ALLEGED OFFENSE: FEBRUARY 26,2001
     DATE OF ARREST: FEBRUARY 26,2001
     COUNTY WHERE ARRESTED: ZAPATA COUNTY
     MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
     ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

     ALLEGED OFFENSE: POSSESSION OF CONTROLLED SUBSTANCE
     DATE OF ALLEGED OFFENSE: SEPTEMBER 14,1997
     DATE OF ARREST: SEPTEMBER 14,1997
     COUNTY WHERE ARRESTED: ZAPATA COUNTY
     MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
     ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

     ALLEGED OFFENSE: EVADING ARREST
     DATE OF ALLEGED OFFENSE: NOVEMBER 15,1997
     DATE OF ARREST: NOVEMBER 15,1997
     COUNTY WHERE ARRESTED: ZAPATA COUNTY
     MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
     ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

     ALLEGED OFFENSE: POSSESSION OF MARIHUANA
     DATE OF ALLEGED OFFENSE: DECEMBER 1,1996                        .
     DATE OF ARREST: DECEMBER 1,1996
     COUNTY WHERE ARRESTED: ZAPATA COUNTY
     MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
     ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

     ALLEGED OFFENSE: POSSESSION OF CONTROLLED SUBSTANCE
     DATE OF ALLEGED OFFENSE: AUGUST 7,1994
     DATE OF ARREST: AUGUST 7,1994
     COUNTY WHERE ARRESTED: ZAPATA COUNTY
     MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
     ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

     ALLEGED OFFENSE: BURGLARY OF HABITATION
     DATE OF ALLEGED OFFENSE: MARCH 12,1993
     DATE OF ARREST: MARCH 12,1993
     COUNTY WHERE ARRESTED: ZAPATA COUNTY
     MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
     ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

     ALLEGED OFFENSE: POSSESSION OF CONTROLLED SUBSTANCE
     DATE OF ALLEGED OFFENSE: MARCH 12,1993
     DATE OF ARREST: MARCH 12,1993
     COUNTY WHERE ARRESTED: ZAPATA COUNTY
     MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
     ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

     ALLEGED OFFENSE: POSSESSION OF MARIHUANA (<20Z)
     DATE OF ALLEGED OFFENSE: OCTOBER 20,2008
     DATE OF ARREST: OCTOBER 20,2008
     COUNTY WHERE ARRESTED: ZAPATA COUNTY
     MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
     ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE


3.   Petitioneris entitledto an expunction of all recordsand files relatingto said allegecr
                            c                                            m
offenses of (A) AGGRAVATED SEXUAL ASSAULT, (B) ATTEMPTED MURDER (C)

SEXUAL ASSAULT (D) POSSESSION OF                           MARIHUANA (F)POSSESSION OF

CONTROLLED            SUBSTANCE          (E)   EVADING        ARREST        (F)   POSSESSION         OF

CONTROLLED SUBTANCE (G) BURGLARY OF A HABITATION (H) POSSESSION OF

CONTROLLED SUBTANCE (I) POSSESSION OF MARIHUANA under Article 55.01(a)(2)

ofthe Texas Code of Criminal Procedure, Petitioner further states that he has been released, that the

charge has not resulted in a final conviction and is no longer pending, and that there was no court-

ordered probation under Article 42.12 of the Texas Code of Criminal Procedure nor a conditional

discharge under Section 481.109 of the Texas Health and Safety Code.

        4.      Petitioner has not been convicted of a felony in the five years preceding the date of

said arrest.

        5.      Petitioner has reason to believe that the following law enforcement agencies, jails or

other detention facilities, magistrates, courts, prosecuting attorneys, correctional facilities, central

state depositories of criminal records, or other officials, agencies, entities, or political subdivisions

may have records or files pertaining to Petitioner in connection with the arrest and/or alleged offense

described above, and which are subject to expunction:

                TEXAS DEPARTMENT OF PUBLIC SAFETY
                5805 N. LAMAR BLVD., AUSTIN, TEXAS 78773;

                JAIL/ SHERIFF'S DEPARTMENT OF ZAPATA COUNTY
                LISA MARTINEZ, CUSTODIAN OF RECORDS
                2311 STOP 23A ZAPATA, TEXAS 78076;

                FEDERAL BUREAU OF INVESTIGATIONS, LAREDO DIV.
                109 SHILO DR. STE 430, LAREDO, TEXAS 78045.

                DISTRICT ATTORNEY OF WEBB COUNTY
                HON. ISIDRO "CHILO" ALANIZ, DISTRICT ATTORNEY
                1110 VICTORIA ST. STE. 401 LAREDO, TEXAS 78040

               CLERK OF THE DISTRICT COURT, IN WHICH PETITION IS FILED
               DORA RAMOS, P.O. BOX 788, ZAPATA COUNTY COURTHOUSE, ZAPATA,
               TEXAS 78076-0788;

               COUNTY ATTORNEY OF ZAPATA COUNTY
               HON. ALFONSO FIGUEROA, P.O. BOX 2314, ZAPATA, TEXAS 78076-2314

               COUNTY CLERK OF THE ZAPATA COUNTY COURT AT LAW
               MARY JAYNE VILLARREAL-BONOAN, P.O. BOX 789, ZAPATA COUNTY
               COURTHOUSE, ZAPATA, TEXAS 78076-0789

                                                                                                      00001b
                   (                                                 0
       WHEREFORE, PREMISES CONSIDERED, Petitioner praysthat the Court set this matter

for a hearing, and after notice to each of the above agencies, the above-described records be

expunged as provided by Chapter 55 of the Texas Code of Criminal Procedure.



                                          Respectfully submitted,

                                          Law Office of Calixtro Villarreal, Jr.
                                           102 N.Texas St.
                                          Rio Grande City, Texas 78582
                                          Tel: (956) 487-3739
                                          Fax: (956) 487-8670_._^



                                              Calixtro Villarreal,
                                              State Bar No. 20581905




                                                                                     0000! 1
                           ^
                                             VERIFICATION



STATE OF TEXAS                                           §
                                                         §
COUNTY OF ZAPATA                                         §


        BEFORE ME,the undersignedauthority,personallyappearedJUAN JOSE GARCIA, who,

having been duly sworn, stated:



        "My name is JUAN JOSE GARCIA. I am the Petitioner in the above Petition for
Expunction. I have read said Petition for Expunction and the facts stated therein are true and
correct."




                                                     \JTaz^ (W^- J^TKj^A^
                                                    JU^NJOSBf GARCIA



        Sworn to and subscribed before me on FEBRUARY           j ( , 2012.




                                                                  iy Public in and for the
                                                                te of Texas
               *W&%. JOSE ADAN VILLARREAL, JR.               fy Commission Expires
              #^?"% Notary Public, State of Texas        &t- /    t •?- /   \                                                                         •
                                CERTIFICATE OF SERVICE

       This is to certify that on February    I7        2012, a true and correct copy of the above

and foregoing Amended Verified Petition for Expunction of Records was served on the following

agencies via Certified Mail Return Receipt Requested by the District Clerk's Office of this Court.




TEXAS DEPARTMENT OF PUBLIC SAFETY
5805 N. LAMAR BLVD., AUSTIN, TEXAS 78773;

JAIL/ SHERIFF'S DEPARTMENT OF ZAPATA COUNTY
LISA MARTINEZ, CUSTODIAN OF RECORDS
2311 STOP 23A ZAPATA, TEXAS 78076;

FEDERAL BUREAU OF INVESTIGATIONS, LAREDO DIV.
109 SHILO DR. STE 430, LAREDO, TEXAS 78045.

DISTRICT ATTORNEY OF WEBB COUNTY
HON. ISIDRO "CHILO" ALANIZ, DISTRICT ATTORNEY
1110 VICTORIA ST. STE. 401 LAREDO, TEXAS 78040

CLERK OF THE DISTRICT COURT, IN WHICH PETITION IS FILED
DORA RAMOS, P.O. BOX 788, ZAPATA COUNTY COURTHOUSE, ZAPATA, TEXAS 78076-
0788;

COUNTY ATTORNEY OF ZAPATA COUNTY
HON. ALFONSO FIGUEROA , P.O. BOX 2314, ZAPATA, TEXAS 78076-2314

COUNTY CLERK OF THE ZAPATA COUNTY COURT AT LAW
MARY JAYNE VILLARREAL-BONOAN,                        P.O.    BOX        789,   ZAPATA   COUNTY
COURTHOUSE, ZAPATA, TEXAS 78076-0789




                                             Calixtro Villarreal, Jr.




                                                                                            ooooi q
                                          CAUSE NO. 8.044

EX PARTE                                      §                 IN THE DISTRICT COURT
                                              §
                                              §                 49th JUDICIAL DISTRICT
                                              §
JUAN JOSE GARCIA                              §                 ZAPATA COUNTY, TEXAS

               ORDER FOR A SETTING ON AMENDED VERIFIED PETITION
                           FOR EXPUNCTION OF RECORD

        On the          Day of                          2012, the Petitioner filed a Amended Verified
Petition for Expunction. The Court finds that the party is entitled to a hearing on this matter, and
IT IS THEREFORE ORDERED that an evidentiary hearing on this petition is set for the

      Day of                                , 2012 at                .M.



        Signed on the            Day of                                        , 2012.



                                              JUDGE PRESIDING




Cc:

Law Offices of Calixtro Villarreal, Jr.
102 N.Texas St.
Rio Grande City, Texas 78582
Tel: (956) 487-3739
Fax: (956) 487-8670
Attorney for Petitioner


Hon. Pedro (Pete) Garza, Jr.
Asst. District Attorney, Zapata Co.
Zapata County Courthouse
P.O. Box 1343
Laredo, Texas 78042-1343
Tel: (956) 523-4900
Fax:(956)523-5070




                                                                                                  000 0 20
       Defendant, in the hereinafter styled and numbered cause:      8,044


       YOU ARE HEREBY COMMANDED to appear before the 49th District Court of the City of
Zapata, County of Zapata, Texas, by filing a written answer to the Petition of Plaintiff at or before 10:00
A.M. of the Monday next after the expiration of twenty (20) days after the date of service hereof, a copy
of which accompanies the Citation, in Cause Number 8.044. styled EX PARTE: JUAN JOSE GARCIA,
filed in said Court on the 19th day of June, 2012. Plaintiff is represented by Calixtro Villarreal. Jr..
whose address is 102 N. Texas St.. Rio Grande City. Texas 78582.


       ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, this the 15th
day of October, A.D. 2012.


                                                     DORA MTZ RAMOS
                                                     District Clerk of Zapata County, Texas
       (SEAL)                                        P.O. Box 788
                                                     Zapata, Texas 78076


                                                     By:            JlWflL J30
                                                                 LfSSA GONZALEZ,      :, Deputy Clerk
                                                NOTICE
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against
you.
                               ***CiTATION BY MAILING***


l   THE STATE OF TEXAS



    TO:             JAIL/SHERJJF'S DEPARTMENT OF ZAPATA COUNTY

                    LISA MARTINEZ. CUSTODIAN OF RECORDS

                    2311 STOP 23A

                    ZAPATA. TEXAS 78076



           Defendant, in the hereinafter styled and numbered cause:      8,044


y          YOU ARE HEREBY COMMANDED to appear before the 49th District Court of the City of
    Zapata, County of Zapata, Texas, by filing a written answer to the Petition of Plaintiff at or before 10:00
    A.M. of the Mondaynext after the expiration of twenty (20) days after the date of service hereof, a copy
    of which accompanies the Citation, in Cause Number 8.044. styled EX PARTE: JUAN JOSE GARCIA.
    filed in said Court on the 19th day of June, 2012. Plaintiff is represented by Calixtro Villarreal. Jr..
    whose address is 102 N. Texas St.. Rio Grande City. Texas 78582.


           ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, this the 15th
    day of October, A.D. 2012.


                                                                                                                  r
                                                         DORA MTZ RAMOS
                                                         District Clerk of Zapata County, Texas
           (SEAL)                                        P.O. Box 788
                                                         Zapata, Texas 78076


                                                         By:            JLXJufrkOw J-S
                                                                MELISSA GONZALEZ, Deputy Clerk

                                                    NOTICE
    You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
    with the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of
    twenty days after you were served this citation and petition, a default judgment may be taken against
    you.


                                                                                                                      ]i
                                                                                                    000022
                           ***CITATION BY MAILING***


THE STATE OF TEXAS



TO:             FEDERAL BUREAU OF INVESTIGATIONS. LAREDO DIVISION
                109 SHJJLOH DR.. SUITE 430
                LAREDO. TEXAS 78045


       Defendant, in the hereinafter styled and numbered cause:      8,044


       YOU ARE HEREBY COMMANDED to appear before the 49th District Court of the City of
Zapata, County of Zapata, Texas, by filing a written answer to the Petition of Plaintiff at or before 10:00
A.M. of the Mondaynext after the expirationof twenty (20) days after the date of service hereof, a copy
of which accompanies the Citation, in Cause Number 8.044. styled EX PARTE: JUAN JOSE GARCIA,
filed in said Court on the 19th day of June, 2012. Plaintiff is represented by Calixtro Villarreal. Jr..
whose address is 102 N. Texas St.. Rio Grande City. Texas 78582.


       ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, this the 15th
day of October, A.D. 2012.



                                                     DORA MTZ RAMOS
                                                     District Clerk of Zapata County, Texas
       (SEAL)                                        P.O. Box 788
                                                     Zapata, Texas 78076


                                                     By:


                                                NOTICE
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against
you.




                                                                                                          oc! io 2:
                               ***CITATION BY MAILING**


    THE STATE OF TEXAS



    TO:             CLERK OF THE DISTRICT COURT

                    DORA RAMOS

                    P.O. BOX 788

                    ZAPATA. TEXAS 78076



           Defendant, in the hereinafter styled and numbered cause:      8,044


           YOU ARE HEREBY COMMANDED to appear before the 49th District Court of the City of
    Zapata, County of Zapata, Texas, by filing a written answer to the Petition of Plaintiff at or before 10:00
    A.M. of the Monday next after the expiration of twenty (20) days after the date of service hereof, a copy
    of which accompanies the Citation, in Cause Number 8.044. styled EX PARTE: JUAN JOSE GARCIA.
                                   rh
    filed in said Court on the 19 day of June, 2012. Plaintiff is represented by Calixtro Villarreal, Jr..
    whose address is 102 N. Texas St., Rio Grande City. Texas 78582.


           ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, this the 15th
    day of October, A.D. 2012.
y

                                                         DORA MTZ RAMOS
                                                         District Clerk of Zapata County, Texas
           (SEAL)                                        P.O. Box 788
                                                         Zapata, Texas 78076


                                                         By:                                                      1

                                                    NOTICE
    You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
    with the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of
    twenty days after you were served this citation and petition, a default judgment may be taken against
    you.




                                                                                                    0000211 i
                           ***CITATION BY MAILING***




                DISTRICT ATTORNEY OF WEBB COUNTY

                HON. ISIDRO "CHILO" ALANIZ. DISTRICT ATTORNEY

                1110 VICTORIA ST. STE. 401

                LAREDO. TEXAS 78040



       Defendant, in the hereinafter styled and numbered cause:      8.044


       YOU ARE HEREBY COMMANDED to appear before the 49th District Court of the City of
Zapata, County of Zapata, Texas, by filing a written answer to the Petition of Plaintiff at or before 10:00
A.M. of the Monday next after the expirationof twenty (20) days after the date of service hereof, a copy
of which accompanies the Citation, in Cause Number 8,044, styled EX PARTE: JUAN JOSE GARCIA,
filed in said Court on the 19th day of June, 2012. Plaintiff is represented by Calixtro Villarreal, Jr.,
whose address is 102 N. Texas St.. Rio Grande City. Texas 78582.


       ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, this the 15th
day of October, A.D. 2012.
                                                                                                              h
                                                     DORA MTZ RAMOS
                                                     District Clerk of Zapata County, Texas
       (SEAL)                                        P.O. Box 788
                                                     Zapata, Texas 78076


                                                     By:            •Alja^ Jjy

                                                NOTICE
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against
you.




                                                                                              000025
                           ***CITATION BY MAILING***


THE STATE OF TEXAS



TO:             COUNTY CLERK OF THE ZAPATA COUNTY COURT AT LAW

                MARY JAYNE VILLARREAL-BONOAN
                P.O. BOX 789

                ZAPATA. TEXAS 78076



       Defendant, in the hereinafter styled and numbered cause:      8,044


       YOU ARE HEREBY COMMANDED to appear before the 49th District Court of the City of
Zapata, County of Zapata, Texas, by filing a written answer to the Petition of Plaintiff at or before 10:00
A.M. of the Monday next after the expiration of twenty (20) days after the date of service hereof, a copy
of which accompanies the Citation, in Cause Number 8.044. styled EX PARTE: JUAN JOSE GARCIA.
filed in said Court on the 19th day of June, 2012. Plaintiff is represented by Calixtro Villarreal. Jr..
whose address is 102 N. Texas St.. Rio Grande City. Texas 78582.


       ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, this the 15th
day of October, A.D. 2012.


                                                     DORA MTZ RAMOS
                                                     District Clerk of Zapata County, Texas
       (SEAL)                                        P.O. Box 788
                                                     Zapata, Texas 78076


                                                     By:
                                                            MELfSSA GONZALEZ, Deputy Cleric

                                                NOTICE
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against
you.




                                                                                       00002b
                           ***CITATION BY MAILING*


THE STATE OF TEXAS



TO:             COUNTY ATTORNEY OF ZAPATA COUNTY

                HON. ALFONSO FIGUEROA

                P.O. BOX 2314

                ZAPATA. TEXAS 78076



       Defendant, in the hereinafter styled and numbered cause:      8,044


       YOU ARE HEREBY COMMANDED to appear before the 49th District Court of the City of
Zapata, County of Zapata, Texas, by filing a written answer to the Petition of Plaintiff at or before 10:00
A.M. of the Monday next after the expiration of twenty (20) days after the date of service hereof, a copy
of which accompanies the Citation, in Cause Number 8.044. styled EX PARTE: JUAN JOSE GARCIA.
filed in said Court on the 19th day of June, 2012. Plaintiff is represented by Calixtro Villarreal, Jr.,
whose address is 102 N. Texas St.. Rio Grande City, Texas 78582.


       ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, this the 15th
day of October, AD. 2012.


                                                     DORA MTZ RAMOS
                                                     District Clerk of Zapata County, Texas
       (SEAL)                                        P.O. Box 788
                                                     Zapata, Texas 78076


                                                                    JLXx&kJ)^ J^S
                                                             MELISSA GONZALEZ, D

                                                NOTICE
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against
you.




                                                                                                0000 21
SENDER: COMPLETl                  S SECTION                 COMPLETE THIS SECT!            A      -LIVERY


   Complete items 1,2, and 3. Also complete                    Signature
   item 4 if Restricted Delivery is desired.
   Print your name and address on the reverse
   so that we can return the card to you.
   Attach this card to the back of the mailpiece,
   or on the front if space permits.
                                                            D. Isdelivery addressdifferent from Item 1? LI Yes
1. Article Addressed to:
                                                               If YES, enter de^Q^ a§{rdss|eT}>w: p EjNcQ ^

                                                                                          FILED
                                                                             ZAPATAj COUNTY, TEXAS
                                                            3. Service Typg Y_   ^fe
                                                              ^ Certified MaiF D Express Mail
                                                                                                -DEPUTY
                                                               D Registered    Jfl Return Receipt for Merchandise
                                                               D Insured Mail      •   C.O.D.
                                                            4. Restricted Delivery? (Extra Fee)             D Yes
2. Article Number
  (Transfer from service label)       7D1D D76D DDDD EHS1 7^7fl
PS Form 3811, February 2004                   Domestic Return Receipt                                  102595-02-M-154




                                                                                                                         000028
SENDER: COMPi               THIS SECTION                 COMPLETE THIS SF                      ILIVERY


• Complete items T^; arid 3. Also complete
  item 4 if Restricted Delivery is desired.
• Print your name and address on the reverse
  so that we can return the card to you.
• Attach this card to the back of the mailpiece,
  or on the front if space permits.
                                                         D. Isdelivery address different from item 1? CI Yes
1. Article Addressed to:
                                                            If YES, enter d|JiU£y ftgfsssj tfejlowp Cj: NQ ^

                                                                                       FILED
                                                                                         UNTY. TEXAS

                                                         3. Service Tyi
                                                                                                    .DEPUTY
                                                           ^Certified               Express Mail
                                                            D Registered       ^ty Return Receipt for Merchandise
                                                            •   Insured Mail    •   C.O.D.
                                                         4. Restricted Delivery? (Extra Fee)             •   Yes

2. Article Number
  (Transfer from service label)
                                    7D1D D76D            DDDD        E4S1 7^5H

PS Form 3811, February 2004                Domestic Return Receipt                                  102595-02-M-154




                                                                                                                      000029
SENDER: CONlf* ~E THIS SECTION1                        COMPLETE THIS'             ION 01       ILIVERY


   Complete itemsT72, anoSj Also c^iplef^              A. Signature
   item 4 if Restricied JDelivSty is desipd.                                               ,             D Agent
   Print your narr^anl addregs on thetfever1           X
                                                                                           &?-~*—"TD Addresse«
                   *efurn the'card
   so that we cai^refurn  the'^ard to yfe^T|
                                       yl"^                .Received by (Printed^Name)              Date of Delivers
   Attach this caq Ijothe baftk of th^m&UgnMe,
                   tf^pace permits, [j^ ^^l
   or on the fronl^speice
                                                       D. Is delivery address different from item 1? •     Yes
1. Article Addresseetto;
                       'O                                 If YES, enter delivery address below:      •     No

S^\|SWv\^0^eS- &
               *
Usai ^v^e^. .S^^^^ °"^
                    DQ
                                  )>




                                                       3. Service Type
                                                           jQCertified Mail X] Express Mail
                                                            • Registered     JSL Return Receipt for Merchandise
                                                            D Insured Mail    •    C.O.D.
                                                       4. Restricted Delivery? (Extra Fee)               U Yes
2. Article Number
                                       7D1D 07AD        DDDD        EH51 71E3
  (Transfer from service label)
PS Form 3811., February 2004             Domestic Return Receipt                                    102595-02-M-154




                                                                                                                       000030
SENDER: COMPLETr                   XIS SECTION 'V-           COMPLETE THIS SECTI                     LIVERY


   Complete items 1, 2, and 3. Also complete
   item 4 if Restricted Delivery is desired.                                                                  D Agent
   Print your name and address on the revere                                                                  •   Addressee
   so that we can return thergard to y^i. tir                B. Recmve/by (Printed Name)                 Date of Delivery
   Attachi this ca>9 te£the bqck of the^gailpi§£e,
   or on the fror^^pace pajriits. Ui             tu
•1. Article Addresses! to:
                                                                                                 flflMgvara
                                                                Is delivery address different frol
                      • \-                                      If YES, enter delivery address below:         •   No




                                                             3. Service Type
                                                              j^Q,.Certified Mail     D Express Mail
                                                                D Registered         ^^ Return Receipt for-Merchandise
                                                                D Insured Mail        •   C.QiD.-

                                                             4. Restricted ,Delivery?/£xtra Fee)              •   Yes
2. Article Number
   (Transfer from service label)
                                             7DID 0730 DDDD E451 7T47
PS Form 3811, February 2004                    Domestic Retum.Reipjpt'                                   •tQ2§95s02--^-154




                                                                                                                              00003I
                                            •J i
                                   rsj

SENDER: COMPLETE               \s SECTION                         COMPLETE THIS SECT                                LIVERY

                                                                                              card toj                                                                                   Date of Delivery
 • Attach thisca^tathe back ofltbqjgiail                     \X.lg^w^sw
    oron the.frogtjfspace faejmits.                       YA1. Article AddresgedgQ:                                              lf^ESE;,enterdefiyeiyaddress3below:                         D No
                               CD




 9oV»\-vReturn Receipt for Merchandise
                                                                      D Insured Mail          •    C.O.D.
                                                                  4. Restricted Delivery? (Extra Fee)                             D Yes
2. Article Number      -
                                         7D1D         D76D       DDDD         2H51 7^1t
    (Transfer fromservice label)
PS Form 3811, February 2004                        Domestic Ret|ifn*ReceipJ                                                 102595-02-M-154




                                                                                                                                                  00032
    SENDER: COMPLt             ^HIS SECTION *- '             COMPLETE THIS SEC?          'I OK     LIVERY


       Complete items 1, 27and 3. Also complete
       item 4 if Restricted Delivery is desired.                                                            D Agent
       Print your name and address on the reverse                                                           D.Addressei
       so that we carvre^rth&fcara ^HvjlS
       Attach this car*y^§!^aclVoMheCM5iBfeilece,
r
       oron the frontOJ ypabe                                                                                                                                                        CD
                                                                                                                                                        CD
                                                               II   U   H   P   II   H   U   »   U" I
                                        mmm&MMB
                                                                                                        •**•** HgAH"tf
                                                                                                        4$&$3&pi j^Mf
                                                                                                             fi^
                                                                                                        ^•isp»«$£ 02 1M
                                                                                                        h£f*Jp^'3u&k PSI 0008003770
                                                                                                                                           $ 07.1k/
,n\ M.RAMOS                                                                                                                              CCT15 2012
                                                                                                                     Usffi MAILED FROM ZIPCODE 780 76
                       amo^
                                    7D1D D7flD DDDD 2M51 7TL1
                      TRICT CLERK
  T?.0. Box 788
         7tt>Ave„ Ste.#119
                  nE?uTY
                                    COUNTY ATTORNEY OF ZAPATA COUNTY
                                    HON. ALFONSO FIGUEROA
                                    P.O. BOX 2314                                                               toWl
                                    ZAPATA, TEX/
                                                 NIXIE           7 82  DE 1      00                                            11/07/12t
                                                                RETURN TO SENDER
                                                                    UNCLAIMED
                                                                UNABLE TO FORWARD
                                                 Rf:   7 R n 7 ft ? 9 a d 4.4                                 * 7 n «*~-i - n c»fi 7 0- - n 7 - Q&
                                  n                                             & 8r oyy
                        Mary Jayne VUlarrecd-Bfyrwrn^^ p^os
                                        Zapata County Clerk                          u          CLiiRK
                                          soo East 7th Avenue, Suite 138         ^   pr_
                                               Zapata, Texas 78076               mi "ill ~3 ^ IU 25
                                      Ph. (956)765-9915 Fax (956) 765-9933
                                                                                7AD„ HL^D
 Celica A. Rodriguez             Eloisa Castillo       Jessica Caballero    AnnfrGrMolih&UHTYP^tjwkicBravo
 ChiefDeputy County Clerk    Deputy County Clerk Deputy County Clerk Deputy CouittiWrerk DeputyCo. Clerk
                                                                              ffy,--KV. -DEPUTY
                                             SEARCH RESULTS



Date: November 29,2012

RE:     Juan Jose Garcia
DOB: 10/23/1973

Please be advised that after thorough search for the period (s) 2000 to Present, we were able
to locate the following records on the abovementioned Style and Numbered Cause:

                       Offense                               Disposition                            Date


Cause#: CR-02821 Making a False Statement
                 To TDPS Trooper I 03/31/1995 Case Dismissed                                       07/09/1997

         CR-03000 DWI            01/01/1997                      Judgment                          08/03/1998

         CR-03003POM 12/01/1996^                                 Judgment                         08/03/1998'

         CR-04116 POM            04/24/2003                      Judgment                         08/13/2003

         CR-05728POM 10/19/2008—                                 Judgment                         11/20/2008.

If you have any further questions, please feel free to contact us at the above mentioned address or
phone number.                                                                        ,;
Sincerely,

MaryJayne Villarreal-Bonoan                                                                J>
County Clerk, Zapata County, Texas

                                              Deputy


                                                                                                000035
                                     causeMS,%WAMOS
                                           DiSiRiCTCLERK
EX PARTE
                                          foiZ DFC20 P. 3: j{fTHEDISTRICTC0URT
                                                   )r iLEn       49TH JUDICIAL DISTRICT
                                          Z^PAWCaiiHfY. TEXAS
GARCIAJUAN JOSE                            8 ^J)           ZAPATA COUNTY, TEXAS
                                          ETY     |J ii.._ nEPUTY
                     ORIGINAL ANSWER FOR RESPONDENT
                    TEXAS DEPARTMENT OF PUBLIC SAFETY


       THE AFORESAID RESPONDENT files this Original Answer in the above-

captioned cause:

                                            I.


       Respondent denies each and every allegation in the petition and respectfully

demands strict proof thereof.

       THEREFORE, no relief should be granted in behalf of the Petitioner and all costs

should be taxed against the Petitioner.

                                                Respectfully submitted,




                                                Randy S>Qrtege
                                                CRS Attorney
                                                Bar Card No.: 24052982


                                                Texas Department of Public Safety
                                                Crime Records Service
                                                P.O. Box 4143
                                                Austin, Texas 78765-4143
                                                512-424-5841
                                                512-424-5666 (facsimile)




                                                                                     00003b
                              CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the foregoing instrument has been

served upon the attorney of record for the opposing party by placing it in the United States

Mail, certified (returned receipt requested), with sufficient postage affixed thereto on this,

the 17th day of December, 2012.




                                           CRS
                                           Texas Department of Puolic Safety



Certified Mail Return Receipt Requested No. 7009 0820 0000 7269 8149


Calixtro Villarreal
Attorney at Law
102 N. Texas St.
Rio Grande City, TX 78582




                                                                                           000031
                    TEXAS DEPARTMENT OF PUBLIC SAFETY
                            5805 N. LAMAR BLVD • BOX 4087 • AUSTIN, TEXAS 78773-0001
                                                    512/424-2000             „
                                                www.dps.texas.gov            UUKA ft. RAMOS
                                                                             DISTRICT CLERK
                                                                        20I2 DEC 20 P. 3= I
                                                                                                      COMMISSION
     STEVEN C. McCRAW                                                                            A. CYNTHIA LEON, CHAIR
         DIRECTOR
       DAVID G. BAKER
                                                                                   ED    •        CARIN MARCY BARTH
                                                                                                      ADA BROWN
     CHERYL MaoBRIDE                                                                TY. TEXAS;    ALLAN B. POLUNSKY
     DEPUTY DIRECTORS                                                                                JOHN STEEN

                                                                                      .DEPUTY-
 December 17, 2012

Dora Ramos                           CMRRR# 7009 0820 0000 7269 8132
Zapata County District Clerk
Attn: Expunctions
P O Box 788
Zapata, TX 78076-0788
Re:             Ex parte Juan Jose Garcia, Cause No. 8044
                (49th Judicial District, Zapata County, Texas)
Dear District Clerk:

Enclosed is an Original Answer in the above-captioned cause. Please file the original and
file mark the copy and return it to me in the enclosed pre-paid postage envelope.

If you have any questions, feel free to call me.

Yours sincerely,




Randy S. Ortega
CRS Attorney
512-424-5841

RO:ro

Enclosure

c:    Calixtro Villarreal                             CMRRR# 7009 0820 0000 7269 8149
      Attorney at Law
      102 N. Texas St.
      Rio Grande City, TX 78582




                                            EQUAL OPPORTUNITY EMPLOYER
                                                                                                     000038
                                           COURTESY • SERVICE . PROTECTION
Mar 22 2013 10:43AM HP Fax         ~^k                         P3^ 18



                                         DORA M.RAMOS
                                         DISTRICT CLERK
                                                CAUSE NO. 8,044
                                        Z0I3 MAR 2b P U: 5M
          THE STATE OF TEXAS                        §                IN THE DISTRICT COURT
                                              • FILED*
          vs.                         ZAPAmcOUHjl TEXAS              ^ jotjo^ district
                                      P,Y A r         §DP"oi|ty
          JUAN JOSE GARCIA              C7^           §^             ZAPATA COUNTY, TEXAS
                                        MOTION FOR CONTINUANCE

         TO THE HONORABLE JUDGE OF SAID COURT:

                 NOW COMES, JUAN JOSE GARCIA, Defendant in the above-entitled and numbered

         cause by and through his Attorney of Record, CALTXTRO VILLARREAL, JR, and files this
         his Motion For Continuance and in support thereof would respectfully show unto the Court flie
         following, to wit:

                                                         I.

                This cause is currently setfor Hearing on Tuesday March 26, 2013, at 9:00 a.m., before
         the Honorable Jose Lopez, inthe 49th Judicial District Court, Zapata County, Texas.
                                                         n.

                Counsel advises honorable court that we are setto commence aJury Trial on Monday 25,
        2013 and will continue throughout the week in the 381st District Court before the Honorable
        Judge Jose Luis Garza. At this time Undersigned Counsel respectfully request that this
        Honorable court reset the above entitled and numbered cause to a later date or at the courts
        earliest convenience.

                                                      III.

                This motion for continuance isnot made for delay, but that justice may be done.
                                                   PRAYER

                WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Motion For
        Continuance be granted andthat this cause be reset on the docket of this Court.




                                                                                                         000039
Mar   22   2013   10:43AM   HP   Fax                               page 19
                                       r«

                                                                          Respectfully submitted,

                                                                          Law Office of Calixtro Villarreal, Jr
                                                                          102 N. Texas Street
                                                                          Rio Grande City, Texas 78582
                                                                          Telephone No: (956) 487-3739
                                                                          Facsimile No: (9§6t7r87}8670


                                                                              Calixtro Villarreal, Jr.
                                                                              State Bar No.: 20581905
                                                                              Attorney for Defendant




                                             CERTIFICATE OF SERVICE

                     I, Calixtro Villarreal, Jr., attorney for the Defendant do certify that a true and correct

             copy of theforegoing Motion for Continuance same hasbeen forwarded to the District Attorney

            of Zapata County at the Webb County Courthouse, on the               ^day of March 2013 via

            Facsimile (956) 523-5054.




                                                                         Calixtro Villarreal, Jr.




                                                                                                                  000040
Mar   22   2013   10:43AM    HP   Fax                                    page 20




                                                                VERIFICATION

             STATE OF TEXAS                                             §
                                                                        §
             COUNTY OF STARR                                            §

                      I, the undersigned attorney of record, swear under oath that the above Motion for
             Continuance is true and correct.



                                                                               Calixtro V:




                                                                                   ls\.


                      SIGNED under oath before me on this the            ^Z               day ofMarch 2013.



                                                                                    vi Public in and for the
                                                                               State of Texas
                            MW&h JOSE ADAN VILLARREAL. JR.
                                  y| Notary Public, State of Texas             My Commission.Expirgs
                                       My Commission Expires
                                                                                01 I iq^f~ 4S




                                                                                                               OQQGHi
Mar   22   2013   10:43AM   HP    Fax                                    page 21




                                                      CAUSE NO. 8.044

             THE STATE OF TEXAS                                §                IN THE DISTRICT COURT
                                                               §
             VS.                                               §               49th JUDICIAL DISTRICT
                                                              §
             JUAN JOSE GARCIA                                 §                ZAPATA COUNTY, TEXAS


                                           ORDER ON MOTION FOR CONTINUANCE

                      On this the                 day of                                     2013. came on to be

             considered the Defendant's Motion for Continuance, and said Motion is hereby:
                                        GRANTED

                                        DENIED

                                 GRANTED AND RESET TO THE                          DAY OF               •
                                 2013 AT              .M.




                     SIGNED on the                          _day of_                                2013.




                                                                       HONORABLE JOSE LOPEZ
                                                                       JUDGE PRESIDING


            Cc:


            Law Offices of Calixtro Villarreal, Jr.                    Honorable Pedro Garza
            102N.Texas Street                                          AssistantDistrict Attorney
            Rio Grande City, Texas 78582                               Webb County Courthouse
            Telephone No: (956) 487-3739                               1110 Victoria St.
           Facsimile No: (956)487-8670                                 Laredo, Texas 78040
           Attorney for Defendant                                  Telephone No.: (956) 523-4900
                                                                   Facsimile No.: (956) 523-5054




                                                                                                               0 0 0 0 42
                       r


                                                                                            DP A b.


                               CAUSE NO.           8044                                 °'STOCTCL$f?
                                                                                            WO P2SI,!
                                                    §             IN THEDISTRICT Oj$
EX PARTE: JUAN JOSE GARCIA                                        49™ JUDICIAL
                                                                                              0U«™ JiXAS
                                                    §
                                                                                                      '/cPIJry

                                                                  ZAPATA COUNTY, TEXAS




                                 ORDER OF DISMISSAL

       On this the   6TH       day of        JANUARY                   2014 came on to be
considered the above styled and numbered cause having been duly set on the Court's Docket and
the Attorney(s) of record and/or Pro-Se Party(ies) having been notified, and after been called, the
Attorney(s) of record and/or Pro-Se Party(ies) did not appear for said hearing. The Court is of
the opinion thatthis cause of action should be DISMISSED for Court's Docket for the49th
District Court, and therefore this cause of action is hereby DISMISSED FOR LACK OF
PROSECUTION.



       IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that the above
styled and numbered cause is hereby DISMISSED withoutprejudice, all costs of court are
adjudged against the party incurring same.


Signed and entered on this    6TH     day of.        JANUARY                .,2014.




                                                        Jose A.
                                                                  " Court
                                                     Zapata County, Texas




                                                                                            00004
09/23/2014 15:09 FAX 7212434                                      WEBB COUNTY DA                              @001




                                                            [lORA MTZ CASTANQK-
                                                             ' ;e^JJS!E:NOk.:SJ!)lft-

         THE STATE OF:TE,XAS                                ION SEP W\ P WW* district COURT
         V.                                                  ., t FI&E 0 4*tH JUDICIAL DISTRICT COURT
                                                        Zftr^TAbpTY, TEXAS
         Jtt&fUOgE GARCIA                              ,. XJJ^y $/$£$A COUNTY,TEXAS
                                   ORDER GRATOWG AGREED MOTIONTO REINSTATE
                                           CASE ON THE.COURT'S DOCKET

                   .,0h the -2nd day OfiSepxember. 20.1-4, .the Court considered tivx Agreed Motion to Reinstate
         Case, on, ttte Cm>'t 'J Docket, Having; considered the pleadings on .file* evidence presented, and
         arguments ofCounsel,

                    the Cpur>'liewby GRANTS-the MeiiiSH to JUsjiisjaja.



                        $t$mi                                        0.2.ai4,


                                                                      PRESIDINOJVJOGE



                                          Wl^y



        :i'i3&.tBarND.l!tf&1905
        l.^'Piip'ofC5Blixttd'Vlll«t«aIJi1,q.
        i'05MninSt(cct
        WoCrtahdi!X%, TWus 7SS82
        .tcicphonp: Vs&AWgm
        tolkfcc £ax: 93^87^8.670
        EMwjlh cal •ort'avv^lbufjiiail.coin'
        C013NSEL FOR DBHStWlAiST



        ;P«c{fcits!a,
        Afiisltat:DistriciVUtonicy
        •49it'iudIo«|.OisricLGouHpt'^()afaCajimy)Tciifts.
        .itlffYI.6toria.Siire                               •                                        •

                   DORA MTZ CASTANO'feAUSENO.: 8,044
                     DISTRICT CLERK

  EX PARTE 2aiM SEP2€1 P U= l§                        §       IN THE DISTRICT COURT

                      , ,/ILED.                       §
                ZAP//TA' Bounty* texas                §        49th JUDICIAL DISTRICT
                                    DEPUTf
                                                      §
  JUAN JOSE GARCIA                                    §       ZAPATA COUNTY, TEXAS


                                                  ORDER
         ON AMENDED VERIFIED PETITION FOR EXPUNCTION OF RECORDS

         On this   OCJJL- day of >                                           , the Court considered

the Verified Petitionfor Expunction of Records ofJUAN JOSE GARCIA, whichthe Court

finds should be GRANTED.


        The following information regarding Petitioner is included in this Order pursuant to

Section 3(b) of Article 55.02, Texas Code of Criminal Procedure:

        NAME: JUAN JOSE GARCIA
        SEX:        MALE
        RACE: HISPANIC
        DATE OF BIRTH: NOVEMBER 8,1990
        DRIVER'S LICENSE NO.: 24213370, TEXAS
        SOCIAL SECURITY NO.: XXX-XX-XXXX
        ADDRESS AT TIME OF ARREST: 1514 U.S. HWY. 83 ZAPATA, TEXAS 78076

        THE COURT FINDS that JUAN JOSE GARCIA is entitled to expunction as provided

by Article 55.01(a)(2), Texas Code of Criminal Procedure, with respect to the following offense

charged against Petitioner, with pertinent information provided in accordance with said Section

3(b) of said Article 55.02:

        ALLEGED OFFENSE: AGGRAVATED SEXUAL ASSAULT
        DATE OF ALLEGED OFFENSE: APRIL 16,2002

Order on Amended VerifiedPetition for Expunction of Records
Cause No. 8044 / Juan Jose Garcia


                                                                            fflBiiloooo 45
                                                                            \-y ij tiU ^jUu
                                                             •

         DATE OF ARREST: APRIL 16,2002
         COUNTY WHERE ARRESTED: ZAPATA COUNTY
         MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
         ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

        ALLEGED OFFENSE: ATTEMPTED MURDER
        DATE OF ALLEGED OFFENSE: JULY 10,1994
        DATE OF ARREST: JULY 10,1994
        COUNTY WHERE ARRESTED: ZAPATA COUNTY
        MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
        ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

        ALLEGED OFFENSE: SEXUAL ASSAULT
        DATE OF ALLEGED OFFENSE: AUGUST 1,2001
        DATE OF ARREST: AUGUST 1,2001
        COUNTY WHERE ARRESTED: ZAPATA COUNTY
        MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
        ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

        ALLEGED OFFENSE: POSSESSION OF MARIHUANA
        DATE OF ALLEGED OFFENSE: FEBRUARY 26,2001
        DATE OF ARREST: FEBRUARY 26,2001
        COUNTY WHERE ARRESTED: ZAPATA COUNTY
        MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
        ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

        ALLEGED OFFENSE: POSSESSION OF CONTROLLED SUBSTANCE
        DATE OF ALLEGED OFFENSE: SEPTEMBER 14,1997
        DATE OF ARREST: SEPTEMBER 14,1997
        COUNTY WHERE ARRESTED: ZAPATA COUNTY
        MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
        ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

        ALLEGED OFFENSE: EVADING ARREST
        DATE OF ALLEGED OFFENSE: NOVEMBER 15,1997
        DATE OF ARREST: NOVEMBER 15,1997
        COUNTY WHERE ARRESTED: ZAPATA COUNTY
        MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
        ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE




Order on Amended VerifiedPetitionfor Expunction of Records
Cause No. 8044 / Juan Jose Garcia                                  2

                                                                  OOOOH
                                                                        •

        ALLEGED OFFENSE: POSSESSION OF CONTROLLED SUBSTANCE
        DATE OF ALLEGED OFFENSE: AUGUST 7,1994
        DATE OF ARREST: AUGUST 7,1994
        COUNTY WHERE ARRESTED: ZAPATA COUNTY
        MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
        ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

        ALLEGED OFFENSE: BURGLARY OF HABITATION
        DATE OF ALLEGED OFFENSE: MARCH 12,1993
        DATE OF ARREST: MARCH 12,1993
        COUNTY WHERE ARRESTED: ZAPATA COUNTY
        MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
        ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

        ALLEGED OFFENSE: POSSESSION OF CONTROLLED SUBSTANCE
        DATE OF ALLEGED OFFENSE: MARCH 12,1993
        DATE OF ARREST: MARCH 12,1993
        COUNTY WHERE ARRESTED: ZAPATA COUNTY
        MUNICIPALITY WHERE ARREST OCCURRED: ZAPATA, TEXAS 78076
        ARRESTING AGENCY: ZAPATA COUNTY SHERIFF'S OFFICE

        THE COURT FURTHER FINDS that the circumstances surrounding the dismissalof

said offense orthe quashing of the indictment orinformation indicate that there was anabsence

ofprobable cause at thetime of such dismissal IN THE INTEREST OFJUSTICE.

        If thestate establishes thattheperson who is thesubject of an expunction order is still

subject to conviction for anoffense arising out ofthe transaction for which the person was

arrested because the statute of limitations has not run and there is reasonable cause to believe that

the state may proceed against the person for the offense, the court may provide in itsexpunction

an order that the law enforcement agency andthe prosecuting attorney responsible for

investigating the offense may retain any records and files that are necessary tothe investigation.

        The court shall provide inits expunction order that the applicable law enforcement

agency and prosecuting attorney may retain the arrest records and files ofany person who

Order onAmended Verified Petition for Expunction of Records
Cause No. 8044 / Juan Jose Garcia                                                                    3

                                                                                            oooou
 becomes entitled to an expunction of those records and files based on the expiration of a period

 describedby Article 55.01 (a) (2) (A) (I) (a), (b), or (c), but without the certification of the

prosecuting attorney as described by Article 55.01 (a) (2) (A) (I) (d).

         THE COURT FURTHER FINDS that the following law enforcement agencies, jails or

otherdetention facilities, magistrates, courts, prosecuting attorneys, correctional facilities, central

statedepositories of criminal records, or otherofficials, agencies, entities, or political

subdivisions mayhave records or files pertaining to Petitioner in connection with the arrest

and/or alleged offense described in this Order, and whichare subjectto expunction:

                 TEXAS DEPARTMENT OF PUBLIC SAFETY
                 5805 N.LAMAR BLVD.
                 AUSTIN, TEXAS 78773;

                 JAIL/ SHERIFF'S DEPARTMENT OF ZAPATA COUNTY
                 LISA MARTINEZ, CUSTODIAN OF RECORDS
                 2311 STOP 23A
                 ZAPATA, TEXAS 78076;

                 FEDERAL BUREAU OF INVESTIGATIONS, LAREDO DIV.
                 109SHILODR.STE430
                 LAREDO, TEXAS 78045.

                 DISTRICT ATTORNEY OF WEBB COUNTY
                 HONORABLE ISIDRO "CHILO" ALANIZ, DISTRICT ATTORNEY
                 1110 VICTORIA ST. STE. 401
                 LAREDO, TEXAS 78040

                 CLERK OF THE DISTRICT COURT, IN WHICH PETITION IS FILED
                DORA RAMOS
                P.O. BOX 788
                ZAPATA COUNTY COURTHOUSE
                ZAPATA, TEXAS 78076-0788;




Order on Amended Verified Petition for Expunction of Records
Cause No. 8044 / Juan Jose Garcia                                                                    4

                                                                                                    000048
                                •                                        •

                   COUNTY ATTORNEY OF ZAPATA COUNTY
                   HON. ALFONSO FIGUEROA
                    P.O. BOX 2314
                   ZAPATA, TEXAS 78076-2314


                   COUNTY CLERK OF THE ZAPATA COUNTY COURT AT LAW
                   MARY JAYNE VILLARREAL-BONOAN
                   P.O. BOX 789
                  ZAPATA COUNTY COURTHOUSE
                  ZAPATA, TEXAS 78076-0789

          THE COURT ORDERS that any ofthe above-named agencies and/or persons that sent

 information to a central federal depository regarding the arrest and/or alleged offense described
 herein shall request such federal depository to return all records and files subject ofthis Order.

         THE CLERK OF THIS COURT IS ORDERED to send a certified copy ofthis Order
 byhand delivery or by certified mail, return receipt requested, to the Crime Records Service of

 the Texas Department ofPublic Safety and to each other agency, jailorother detention facility,
 magistrate, court, prosecuting attorney, correctional facility, central state depository ofcriminal

 records, official, entity, or political subdivision namedherein above. In the event that this Order

 isdelivered by hand delivery, the clerk ofthe court isfurther directed toreceive a receipt for each
such Order delivered in this manner.

         TheTexas Department of Public Safety is ORDERED to notify any central federal

depository of criminal records byany reasonable means ofthis Order, with anexplanation ofthe

effect ofthe Order and a request that the records inpossession ofthe depository, including any
information with respectto the Order, be destroyed or returned to the Court.

        IT IS FURTHER ORDERED, that, upon receipt ofthis Order, each agency, jail or other


Order on Amended Verified Petition for Expunction of Records
Cause No. 8044 / Juan Jose Garcia


                                                                                                       OOOOtiq
                                        •                                  (•

 detention facility, magistrate, court, prosecuting attorney, correctional facility, central state

 depository of criminal records, official, entity, or political subdivision named herein above shall:

 (1) return to this Court all records and files that are subjectto this Order, or, if removal is

 impracticable, obliterate all portions of the recordor file that identify JUAN JOSE GARCIA

and notifythis Court of any such action; and (2) deletefrom public records all index references

to the records and files that are subject to this Order.

          IT IS FURTHER ORDERED that the records concerning this proceeding are not open

for inspection by anyone, and the Clerk of this Court shall obliterate all publicreferences tothis

proceeding and maintainthe files or otherrecords in an area not open to inspection.

          Any and all files or records subject to this Ordershall be destroyed by the Clerkof this

Courtnot earlier than the 60th day afterthe date of this order or later than the first anniversary of

the date of this Order, and the Clerk shall certify to the Court the destruction of the same.

          Signed on the ^~ 1                    day of     JX*f/                         , 20 /(



                                                         JUDGE PRESIDING



    xc:


    Calixtro Villarreal, P.C.
    205 West Main Street
    Rio Grande City, Texas 78582
    Tel: (956) 487-3739 / Fax: (956) 487-8679
    Attorney for Defendant

    Isidro 'Chilo' Alaniz, District Attorney
    Pete Garza, Assistant District Attorney
    1110 Victoria Street, Ste. 401
    Laredo, Texas 78040
    Tel: (956) 765-9808 / (956) 523-4900
    Fax: (956) 523-5054



Orderon Amended Verified Petition for Expunction of Records
Cause No. 8044 / Juan Jose Garcia


                                                                                                     000050
t- ,                                                                               ^v
                                                                                  D)V'
                                CORA MTZ CASTANdN
                                                       044                   Oi
                                  2015 APR -1 AK>5U
   EX PARTE                                                       IN THE DISTRICT COURT

                                zamWountyAexas
                                                                 49TH JUDICIAL DISTRICT
                                  BY_          .DEPUTY
   JUAN JOSE GARCIA                                              ZAPATA COUNTY, TEXAS



                     TEXAS DEPARTMENT OF PUBLIC SAFETY'S
                         NOTICE OF RESTRICTED APPEAL

         Respondent, the Texas Department of Public Safety, an entity exempt from the

   prepayment of filing fees and other court costs, gives notice of its intent to appeal the

   judgment in this case. TEX. Crv. PRAC. & REM. CODE ANN. § 6.001(b)(2); Texas Atty.

   Gen. Op. No. DM-459 (1997).

         1.     The trial court is the 49th Judicial District Court of Zapata County, Texas.
                The style of the case is, "EX PARTE JUAN JOSE GARCIA," No. 8,044.

         2.     The judgment was signed on September 29, 2014.

         3.     Respondent wishes to appeal the Order of Expunction.

         4.     Respondent appeals to the Fourth         Court of Appeals, located in San
                Antonio, Texas.

         5.     Respondent, Texas Department of Public Safety, is the only party filing this
                notice.


         6.     Respondent is a party affected by the order of the trial court.

         7.     Respondent did not participate, personally or through counsel, in the
                hearing that resulted in the final judgment it is appealing.




                                                                                  000051'
8.   Respondent did not file any post judgment motions, request for findings of
     fact and conclusions of law, or notice of appeal.


                               Respectfully submitted,




                               D. Kaylyn Betts
                               Crime Records Attorney
                               State Bar No. 24064894
                               Texas Department of Public Safety
                               Crime Records Service (MSC 0234)
                               P.O. Box 4143
                               Austin, Texas 78765-4143
                               Tel. (512) 424-5836
                               Fax (512) 424-5666
                               kaylyn.betts@dps.texas.gov

                               ATTORNEY FOR RESPONDENT,
                               DEPARTMENT OF PUBLIC SAFETY




                                                                          000052
V   *




                                     CERTIFICATE OF SERVICE


               This certifies that a copy of this notice of appeal has been sent to the Court and

        served upon the attorney of record for the opposing party by United States CertifiedMail,

        return receipt requested, with sufficient postage affixed thereto, on March 27, 2015.



                                                         u7
                                                        D. Kaylyn Betts
                                                        Crime Records Attorney
                                                        Texas Department of Public Safety


        c:    Calixtro Villarreal, Jr., Attorney        CMRRK# 7012 3460 0003 3291 9752
              102N.Texas St.
              Rio Grande City, Texas 78582




                                                                                                000053
r

                                                                         /^>
                                                                                   ) D)


    EX PARTE                     2015 APR-I Af5U                   IN THE DISTRICT COURT

                                         FILED §
                                        COUNTY/TEXAS              49TH JUDICIAL DISTRICT

                                               OECUTY
    JUAN JOSE GARCIA                                             ZAPATA COUNTY, TEXAS




                            DESIGNATION OF CLERK'S RECORD


          Respondent, the Texas Department of Public Safety, is appealing this case to the
    Fourth Court of Appeals at San Antonio, Texas.

          1.     The Order of Expunction was signed by the trial court on September 29,
                 2014.


          2.     Respondent asks you to include the following documents in the record you
                 prepare:


                 (1)     The Petition for Expunction and any amended pleadings of
                         petitioner.

                 (2)     Any and all responsive pleadings (including, but not limited to
                         general denial) filed by any of the law enforcement agencies named
                         in the Petition for Expunction.

                 (3)     All Fiats/Notices of Hearing and accompanying certified mail/return
                         receipt card(s) indicating service of notice by certified mail for each
                         fiat/notice mailed to each of the law enforcement agencies named in
                         the Petition For Expunction for the original hearing date (i.e.,
                         January 22, 2013) and any other settings. The fiats/notices and
                         accompanying certified mail/return receipt card(s) shall include the
                         fiats/notices and certified mail/return receipt card(s) notifying The
                         Texas Department of Public Safety, Crime Records Service, P.O.
                         Box 4143 Austin, Texas 78765-4143 and/or 5805 N. Lamar Blvd.,
                         P. O. Box 4087, Austin, Texas 78773-0140.

                 (4)     The Order of Expunction signed by the trial court on September 29,
                         2014, and any other order/judgment entered by the trial court.

                (5)      Copy of the trial court's Docket Sheet in Cause No. 8,044.


                                                                                          000054
              (6) • Copies of any exhibits introduced into evidence and either admitted
                   ;. ' into evidence or refused admission by the trial court as evidence in
                        Cause No. 8,044, if such are in your possession.
               n
               h
                       The Notice of Appeal.

         WHEREFORE, PREMISES CONSIDERED, respondent, the Texas
Department of Public Safety, respectfully requests that the Clerk of this
Court will make and prepare the foregoing materials and include them in
the Clerk's Record in this cause on appeal. When the Clerk's Record is
prepared, please forward it to the Fourth Court of Appeals. Please be
advised that the Clerk's Record must be filed with the Fourth Court of
Appeals within 30 days after the Notice of Appeal is filed in this cause, that
is, on or about April 27, 2015.

                               Respectfully submitted,




                               D. Kaylyn Betts
                               Crime Records Attorney
                               State Bar No. 24064894
                               Texas Department of Public Safety
                               Crime Records Service
                              P. O. Box 4143
                              Austin, Texas 78765-4143
                              Tel. (512)424-5836
                              Fax (512) 424-5666
                              kaylyn.betts@dps.texas.gov

                              ATTORNEY FOR RESPONDENT,
                              DEPARTMENT OF PUBLIC SAFETY




                                                                       00005b
                            CERTIFICATE OF SERVICE

      This certifies that a copy of this Designation of Clerk's Record has been served

upon the attorney of record for the opposing party by United States Certified Mail, return

receipt requested, with sufficient postage affixed thereto, on March 27,2015.




                                                D. Kaylyn Betts
                                                Crime Records Attorney
                                                Texas Department of Public Safety


c:    Calixtro Villarreal, Jr., Attorney        CMRRR# 7012 3460 0003 3291 9752
       102 N.Texas St.
      Rio Grande City, Texas 78582




                                                                                    000051
A   r"_v




                                    TEXAS DEPARTMENTJDisPUBLIC SAFETY
                                        5805 NLAIWARfiLVBrr.TBOXgl^N&NSTIN, TEXAS 78773-0001
                                                            www.dps.texas.gov

                                                  2015 APR-I AI&5U

             STEVEN CMcCRAW
                 DIRECTOR
                                                                    Y.TEXAS                           COMMISSION
                                                                                                  A CYNTHIA LEON. CHAIR
               DAVID G. BAKER                                                                         MANNY FLORES
           ROBERT J. BODISCH. SR.                                                                    FAITH JOHNSON
             CHERYL MacBRIDE                                                                         STEVEN P. MACH
            DEPUTY DIRECTORS                                                                         RANDY WATSON




           March 27, 2015

       Dora Martinez Castanon,                                  CMRRR# 7012 3460 0003 3291 9769
       Zapata County District Clerk
       200 E. 7th Avenue, Ste. 119
       Zapata, Texas'78076

       Re:                Ex Parte Juan Jose Garcia, Cause No. 8,044
                          (49th Judicial District Court, Zapata County, Texas)

      Dear District Clerk:


      Enclosed are a notice of appeal and designation of clerk's record. Please file these originals.
      Also enclosed are copies of these documents as well as a request for the reporter's record.
      Please filemark all copies, file one set of documents for your records, and return a set to me in
      the provided pre-paid envelope.

     If you have any questions, feel free to contact me.

     Yours sincerely,




     D. Kaylyn Betts
     Crime Records Attorney
     Texas Department of Public Safety
     (512)424-5836
    kayjyn.betts@dps.texas.gov

    Enclosures


    c: Calixtro Villarreal, Jr., Attorney                    CMKRR# 7012 3460 0003 3291 9752
             102 N.Texas St.
             Rio Grande City, Texas 78582

                                                      EQUAL OPPORTUNITY EMPLOYER                            000058
                                                     COURTESY • SERVICE • PROTECTION
J.




     Jail/Sheriff's Department            FIRST CLASS MAIL
     Lisa Martinez, Custodian ofRecords
     2311 Stop 23A
     Zapata, Texas 78076

     District Attorney of Webb County     FTRST CLASS MAIL
     Hon. Isidro "Chilo" Alaniz
     1110 Victoria St. Ste. 401
     Laredo, Texas 78040

     County Attorney of Zapata County     FIRST CLASS MAJLL
     Hon. Alfonso Figueroa
     P.O. Box 2314
     Zapata, Texas 78076

     County Clerk ofZapata County         FIRST CLASS MAIL
     P.O. Box 789
     Zapata County Courthouse
     Zapata, Texas 78076




                                                              000059
                        TEXAS DEPARTMENT €>F PUBLIC SAFETY
                            5805 NOflMiyffv?pC'ISJ4W?H AUSTIN, TEXAS 78773-0001
                                       DiSFRiCi C51374&4-2000
                                                www.dps.texas.gov
                                    2015 APR -1 A&51I

  STEVEN C. McCRAW                 zapAqounty.texa-                              f^W          COMMISSION
      DIRECTOR
    DAVID G. BAKER
ROBERT J. BODISCH.SR.
   CHERYL MacBRIDE
                                   ^jyj^ZuEPUTY                              u     u
                                                                                          A CYNTHIA LEON, CHAIR
                                                                                             MANNY FLORES
                                                                                             FAITH JOHNSON
                                                                                             STEVEN P. MACH
  DEPUTY DIRECTORS                                                                           RANDY WATSON


March 27, 2015

Cyndy Lenz,                         CMRRR# 7012 3460 0003 3291 9745
Court Reporter
49th Judicial District Court
P.O. Box 789
Zapata, Texas 78076

Re:            Ex Parte Juan Jose Garcia, Cause No. 8,044
               (49th Judicial District Court, Zapata County, Texas)


Dear Ms. Lenz:


   The Texas Department of Public Safety is appealing this case to the Fourth Court of
Appeals at San Antonio, Texas. The Order of Expunction was signed by the trial court on
September 29, 2014. The trial on the merits was held on or about January 22, 2013 or
September 29, 2014 before the Honorable Jose Antonio Lopez.

    Please prepare, file, and certify the entire reporter's record, including, but not limited to,
the entire court reporter's transcription of:

         1. the calling of the case;

         2. all discussion during trial between the judge and the attorneys;

         3. opening statements;

        4. testimony of all witnesses;

         5. the introduction of all exhibits;

        6. objections to the introduction of exhibits and the rulings of the trial court thereon;

        7. any objections to testimony made by any party who participated in the trial and the
           rulings of the trial court thereon;
                                                                                                 OOOObO
                                            EQUAL OPPORTUNITY EMPLOYER
                                           COURTESY • SERVICE • PROTECTION
        8. any offers of proof and/or bills of exception;

        9. any exhibits in your possession that were introduced by any party and the rulings of
           the trial court thereon; and

        10. closing arguments.

   The original of the reporter's record must be filed with the Fourth Court of Appeals in San
Antonio on or about April 27, 2015. If there is no reporter's record available, please file an
affidavit to that effect.


    Please submit a statement of costs to the Department of Public Safety for the preparation
of the reporter's record. Please include your vender identification number on the statement.
Payment will be made upon receipt of the statement. Please send the statement and a copy
of the reporter's record or a copy of the affidavit electronically to:
kaylvn.betts@dps.texas.gov or to the following address:

                                 Texas Department of Public Safety
                                 Crime Records Service (MSC 0234)
                                 P.O. Box 4143
                                 Austin, Texas 78765-4143

   If you have any questions, feel free to contact me.


Yours sincerely,




D. Kaylyn Betts
Crime Records Attorney
Texas Department of Public Safety
(512)424-5836
kaylyn.betts@dps.texas.gov




                                                                                  0000b
                               CERTIFICATE OF SERVICE


       This certifies that a copy of this request for a reporter's record has been filed with the

Court and served upon the attorney for the opposing party by United States Certified Mail,

return receipt requested, with sufficient postage affixed thereto, on March 27, 2015.




                                           D. Kaylyn Betts
                                           Crime Records Attorney
                                           Texas Department of Public Safety


c:    Calixtro Villarreal, Jr., Attorney          CMRRR# 7012 3460 0003 3291 9752
      102N.Texas St.
      Rio Grande City, Texas 78582




                                                                                         000Ob 2
                                                                       CIVIL DOCKET                                        CASE NO. 8»044
                                                                                                                                                            _o
                                                                                                                                                            CD
Soott-Merriman Inc. T1111487JB
                                                                                                                                                            (—i
                                                                                                                Kind of Action                 DATE OF FUSING
   NUMBER OF CASE                               NAMES OF PARTIES                     ATTORNEYS
   01-14
                                                                                                           and Party Demanding Jury        Mo.        Day   c,-) Year
      8,044                        EX PARTE:    JUAN JOSE GARCIA         CALIXTRO VILLARREAL            EXPUNCTION                       JUNE        19      2012
                                                                         -rorrn-TEXAs s i .
                                                                         RIO GRANDE Clf^, TEXAS 78582                                    Jury Fee,
                                                                         ^56-487 3739
         FEE BOOK
                                                                         956-487-8670 fax
     fcVol.           Page                                                                                                               Paid By
                                                                                        Dft.                                             Jury No.
     DATE OF ORDERS              Was                                                                           MINUTE BOOK
                                 Stenographer                      ORDERS OF COURT                                                          PROCESS
  Month        Day       Year    Used?                                                                           Vol.   Page
                                                                                                                                                                "7*
  JUNE        19        2012      VERIFIED PETITION FOR EXPUNCTION OF RECORDS
                                 CASE CALLED IN ZAPATA BEFORE JUDGE JOSE A. LOPEZ.
  SEPT                 2012      CASE RESET TO 10-1-12 @ 1:30 pm.                                                                GINNY
  OCT.         15      2012      AMENDED VERIFIED PETITION FOR EXPUNCTION OF RECORDS
  OCT.         15      2012      ISSUED CITATION BY MAILING TO TEXAS DEPARTMENT OF PUBLIC SAFETY (VIA CMRRR)                     7010 0780 0000 2451 7916
  OCT.         15      2012      ISSUED CITATION BY MAILING TO JAIL/SHERIFFS DEPT. OF ZAPATA COUNTY,                             7010 0780 0000 2451 7923
                                 i^A-MAOTINEZT^USTOD:E^OF-REeQRDS-(^^
               15      2012      ISSUED CITATION BY MAILING TO FEDERAL BUREAU OF INVESTIGATIONS, LAREDO                          7010 0780 0000 2451 8326
                                 J)XVISION-(VIA__CMRRR)
  OCT.         15      2012      ISSUED CITATION BY MAILING TO CLERK OF THE DISTRICT COURT, DORA RAMOS                           7010 0780 0000 2451 7954
                                  (VIA CMRRR)
  OCT.         15      2012      ISSUED CITATION BY MAILING TO DISTRICT ATTORNEY, HON. ISIDRO ALANIZ, DA                         7010 0780 0000 2451 7947
                                 (VIA CMRRR)
  OCT.         15      2012      ISSUED CITATION BY MAILING TO COUNTER CLERK, MARY JANE VILLARREAL-BONOAN                        7010 0780 0000 2451 7978
                                 TVETCMRRR)
  OCT.         15      2012      ISSUED CITATION BY MAILING TO COUNTY ATTORNEY, HON. ALFONSO FIGUEROA                            7010 0780 0000 2451 7961
                                 (VIA CMRRR)
.h            tLM                JhuO/iihj^fyijriti^^ )th/h-                                   -/^
                   vs.         No.
                                                                                                                                       CD
      DATE OF ORDERS                                                                                                            MINUTEBOOK
                                                                  ORDERS OF COURT                                                      CD
 Month     Day    Year                                                                                                          Vol.
2         it                                                       >£ Mvt-/&
Mt JL                                                                         /^/-/£s
t#.       a^^oQ          RAjJvfr- Rlcjlu^ ;- b\fcWJ ittfrvwbu ;« ^fr. &^ 9vAA^ ^^ ,WWfe-
M                a&t v\AmAi VWi^) VjuWA ^^viuu^^^NvMi^tfj^ , fWaAa vW                       'vKi^tfY^-
Ndvr.            3W RjWamA QjwAjqVvaA )PAjlM^ ^AP-i^ (^JvX< ifto^VMUf AwV^S VyVwJXfijTf—
 DEC      03     2012    SEARCH RESULTS, ZAPATA COUNTY CLERK
hftt-     ao ama
IAN        22    2013
                         CASE
                         CASE CALLED IN ZAPATA
                              CALLED IN ZAPATA BEFORE
                                               BEFORE JUDGE
                                                      JUDGE JOSE
                                                            JOSE A.
                                                                 A. LOPEZ.
                                                                    LOPEZ. PETE GARZA PRESENT FOR STATE. CALIXTrV VILLARREAL
                         PRESENT.DEFT IN CUSTODY. CASE RESET FOR 2-4-13 @ 9:00 am
                         CASE CALLED IN ZAPATA BEFORE JUDGE JOSE A. LOPEZ. PETE GARZA PRESENT FOR STATE. CALIXTRO VILLARREAL
FEB.              2013   PRESENT FOR DEFENDANT. DEFENDANT PRESENT IN CUSTODY. ORDER TO BE SUBMITTED TO DA FOR APPROVAL.CAS] ;
                         RESET TO 3-25-13 @ 9:00 am
                         CASE CALLED IN ZAPATA BEFORE JUDGE JOSE A. LOPEZ. PETE GARZA PRESENT FOR STATE.DEFT. JUAN JOSE
MARCH       26    2013
                         GARCIA IN CUSTODY. MOTION FOR CONTINUANCE. CASE RESET FOR 4-23-13
MARCH       26 2013      MOTION FOR CONTINUANCE
                         CASE CALLED IN ZAPATA BEFORE JUDGE JOSE A. LOPEZ. PETE GARZA PRESENT FOR STATE. DA TO REVIEW ORDEt
NOV.       12    2013    CASE RESET TO 12-2-13 g.10:00 am FOR ENTRY OF JUDGMENT.
CIVIL DOCKET   CASE NO.   IMl
vs.   No.   1MI—
                    CLERK'S CERTIFICATION


THE STATE OF TEXAS:


COUNTY OF ZAPATA:


   I, Dora Mtz. Castafion, Clerk of the 49TH District Court of
ZAPATA County, Texas do hereby certify that the record on
appeal to the 4th COURT OF APPEAL of Texas in Cause No. 8,044
and styled:

EX PARTE


JUAN JOSE GARCIA


in the District Court of ZAPATA County, Texas, appears of record
as manifest, to which this certification is attached thereto and
made a part thereof, contains a true and correct transcript of all
matters and proceedings had and done in said cause.

  Given under my hand and official signature and seal of office at
Zapata, Texas this the 5th day of May 2015.

                Dpra Mtz. Castafion, District Clerk

                      Zapata County, Texas

               ByC^ti&htJbr                Deputy


©TDCA2005




                                                         d   n   ft n   I   i